DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered. 
This action is in response to the papers filed on May 12, 2022.  Applicants’ arguments and amendments to the claims filed May 12, 2022 have been entered.  Claims 4-7, 9-13, and 15-32 have been amended, claims 1-3 and 8 have been cancelled, and claim 33 has been newly added.  Claims 4-7 and 9-33 are pending.  Claims 11-14 stand withdrawn.  Accordingly, claims 4-7, 9, 10, and 15-33 are under current examination.  
Priority
Acknowledgment is made of applicant’s claim for priority to the filling dates of the Pi? Patent Application Serial No. EP2018/065810 fled on June 14, 2078; and the European Patent Application Serial No. EP17175923.6 filed on June 14, 2017.


Withdrawn Claim Rejections - 35 USC § 112
	      Claims 1, 4-7, 10, and 15-32 were rejected in the Office Action mailed January 24. 2022 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..  Applicants’ cancellation of claims 1 renders their previous rejection moot.  Accordingly, the 112 rejection is hereby withdrawn.  The claims are subject to new ground of rejection as set forth below.
Withdrawn Claim Rejections - 35 USC § 112
      Claims 1, 4-7, 10, and 15-32 were rejected in the Office Action mailed January 24. 2022 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ cancellation of claims 1 renders their previous rejection moot.  Accordingly, the 112 rejection is hereby withdrawn.  The claims are subject to new ground of rejection as set forth below.

New Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  
	The numbering of claims is not in accordance with 37 CFR 1.121(II)((C))(d) 
which requires all of the claims in each amendment paper must be presented in ascending numerical order. Consecutive canceled or not entered claims may be aggregated into one statement (e.g., Claims 1 – 5 (canceled)).  
Misnumbered dependent claim 4-7, 9, 10, and 15-32 should been rewritten as new claims following newly added independent claim 33 from which the dependent claims directly or indirectly depend.

New Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6  depends from claim 33 and recites in part “the polymeric substrate comprises 10 wt-% of PEBA”, however, “PEBA” is not recited in claim 33..   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
New Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4-7, 9, 10, and 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 33 recites in part “A polymer composition comprising … the polymer composition consisting of”.  Independent claim 33 is directed towards a polymer composition and yet as the claim is currently written the polymer composition is both comprising and consisting.  This is vague and indefinite as the independent claim contains both the broad  open ended transitional phrase “comprising” and the narrow transitional phrase “consisting of” which excludes any elements not specified in the claim.  In the interest of compact prosecution and giving the claim the broadest reasonable interpretation the claims shall be interpreted as a polymer composition comprising.  Claims 4-7, 9, 10, and 15-32 are included in the rejection as they depend directly or indirectly from independent claim 33.  
	Claims 4-7, 9, 10, and 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 33 recites in part “an antimicrobial material in close proximity to said polymer composition”.  The phrase “close proximity” in claim 33 is a relative phrase which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 4-7, 9, 10, and 15-32 are included in the rejection as they depend directly or indirectly from independent claim 33.  

Response and Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the rejection of newly added claim  32.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, and 9-10, 15, 16, 19, and 21-32 remain rejected and claim 33 is newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Paronen et al. (Pub. No.: WO 2015/033024; Pub. Date: Mar. 12, 2015) and Sipponen (Pub. No: US 2013/0115260; May 9, 2013) for reasons of record.
Regarding claims 33, 15, 16, and 32, Paronen et al. discloses an antimicrobial composition comprising a mix of polymers and active agents (abstract and page 11 lines 1-8) wherein the antimicrobial agent is resin acids (page 20 line 5), and polymers wherein the preferred embodiment the polymer is polyamide (page 10 lines 14-16) and copolymer of thermoplastic polymers including polyamide, polyolefins, polystyrenes, etc. (claim 12 and page 10 lines 14-17), wherein the active agent is 0.1 to 30 parts by weight of the composition (page 10 line 11-12) which overlaps the instantly claimed range of 0.01 or greater.  But Paronen does not disclose wherein the resin acid is specifically coniferous resin acids.   
With respect to the claim language wherein the claim is directed towards a “polymer composition comprising” and “the polymer composition consisting” this is indefinite as the polymer composition is directed towards and open ended composition and a closed composition,  In the interest of compact prosecution the claim shall be interpreted as a polymer composition comprising.

 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

However, in the same field of endeavor of antimicrobial polymeric composition containing resin acids wherein the polymeric composition is a thermoplastic ([0026] and abstract), SIpponen discloses wherein the resin acid is coniferous resin acids and/or their derivatives (abstract).

With respect to the contact angle of the first polymer, as Paronen discloses the same first polymers as instantly claimed such as polyamides it would be expected, that the instantly claimed polymer and the polymer would behave the same when put on the same surface to create the contact angle of not more than 80°, not more than 75°, and not more than 70°, until and unless Applicant provides evidence to the contrary.  Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	With respect to the newly added language of allowing the resin acids to diffuse from the polymer composition into a microorganism-containing an aqueous phase the diffusion properties of the polymer depends polymer on the environment the polymer is placed in.  As Paronen discloses  in the preferred embodiment the polymer is polyamide (page 10 lines 14-16) and copolymer of thermoplastic polymers including polyamide, polyolefins, polystyrenes, etc. (claim 12 and page 10 lines 14-17), which is  identical to the instantly claimed polymer it would be expected that if both polymers are put under identical conditions they would be expected to behave in the same manner with respect to diffusion of the acid resin

The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

Regarding claims 4, 21 22, 23, Paronen et al. discloses wherein the thermoplastic polymer is 5 to 80 parts by weight of the composition (page 10 line 19).

Regarding claims 5 and 24-26, Paronen et al. discloses wherein the weight of the second polymer is 5-80 parts by weight of the composition (page 10 lines 19).

Regarding claims 10, and 27-29 Paronen discloses wherein the active agent is 0.1 to 30 parts by weight of the composition (page 10 line 11-12), which overlaps the instantly claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
	
Regarding claim 9, Sippone discloses coniferous resin acids and/or their derivatives (abstract) and does not include volatile terpenes.  Accordingly, the coniferous resin acids and/or their derivatives of Sippone would meet the limitation of being substantially free from volatile terpenes.
Regarding claims 10, 30 and 31 as Sippone discloses the instantly claimed coniferous resin acids and/or their derivatives (abstract) and does not include volatile terpenes it would be expected to have the same range of antimicrobial material as instantlyc claimed from including 70 wt% to 96 wt% and 85 wt% to 95 wt%, until and unless Applicant can provide evidence to the contrary.
Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

With respect to the amount of each polymer and coniferous resin acid(s), MPEP 2144.05 (II)(A) states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Regarding claim 19, Paronen discloses wherein the polymer is ABS (page 1- line 17).
It would have been prima facie obvious to one of ordinary skill in the art at the time to filing to combine the teachings of Paronen and Sippone to include the specific type of resin acid as coniferous resin acid as disclosed by Sippone in the antimicrobial polymeric composition as disclosed by Paronen as a matter of combining prior art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success. One of ordinary skill in the art would be motivated to do so as coniferous resin acids are readily available from a natural source, provide very good long term antimicrobial properties, can be used in a wide varieties of products, are healthy to use and environmentally friendly as evidenced by the disclosure of Sippone ([0011]-[0013]).  One who would have practiced this invention would have a reasonable expectation of success because Paronen had already disclosed a antimicrobial composition comprising polymers and resin acids, while Sippone provided guidance with respect to the resin acids being coniferous resin acids. It would have only required routine experimentation to modify the composition of Paronen to include coniferous resin acids as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Claims 6, 7, 17, 18, and 20 remain rejected,  under 35 U.S.C. 103 as being unpatentable over Paronen et al. (Pub. No.: WO 2015/033024; Pub. Date: Mar. 12, 2015) and Sipponen (Pub. No: US 2013/0115260; May 9, 2013) as applied to claim 33 above, and further in view of Hobbs et al. (Pub. No.: 2005/0249791; Pub Date: Nov. 10, 2005) for reasons of record.

Regarding claims 6 and 18, Paronen et al. and Sipponen remains as applied to claim 33.  While the combination of references disclose  an antimicrobial composition comprising a multiple polymers and an active agent (abstract and page 11 lines 1-8) wherein the antimicrobial agent is coniferous resin acids and/or their derivatives (abstract) and wherein the preferred embodiment the polymer is polyamide (page 10 lines 14-16) and copolymer of thermoplastic polymers including polyamide, polyolefins, polystyrenes, etc. (claim 12 and page 10 lines 14-17), as fully set forth above, but the composition fails to disclose wherein the polymers comprise PEBA and HDPE
However in the same field of endeavor of antimicrobial substrates which comprise multiple polymers (abstract), Hobbs discloses wherein the polymers include polyether block amides [0106] and high density polyethylene (0132] table and [0096]).
It would have been prima facie obvious to one of ordinary skill in the art at the time to filing to combine the teachings of Paronen, Sippone, and Hobbs  to include the specific polymers polyether block amides [0106] and high density polyethylene (0132] table and [0096]) as disclosed by Hobbs in the antimicrobial polymeric composition as disclosed by Paronen as a matter of combining prior art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success. One of ordinary skill in the art would be motivated to include high density polyethylene due to the diverse forms the polymer can take in a product such as a backing materials or fabric material ([0132] table). One who would have practiced this invention would have a reasonable expectation of success because Paronen had already disclosed a antimicrobial composition comprising polymers such as polyolfefins and polyamides  and resin acids, while Hobbs provided guidance with respect to the specific polymers being polyether block amides [0106] and high density polyethylene ([0132] table and [0096]).  It would have only required routine experimentation to modify the composition of Paronen to include polyether block amides and high density polyethylene as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Regarding claims 7, 17, and 20, Paronen et al. and Sipponen remains as applied to claim 33.  While the combination of references disclose  an antimicrobial composition comprising a multiple polymers and an active agent (abstract and page 11 lines 1-8) wherein the antimicrobial agent is coniferous resin acids and/or their derivatives (abstract) and wherein the preferred embodiment the polymer is polyamide (page 10 lines 14-16) and copolymer of thermoplastic polymers including polyamide, polyolefins, polystyrenes, etc. (claim 12 and page 10 lines 14-17), wherein the weight of the polymers are 5-80 parts by weight of the composition (page 10 lines 19-23), as fully set forth above, but the composition fails to disclose wherein the polyamide is polymers PA6 or wherein the polyester is polyethylene terephthalate.
However in the same field of endeavor of antimicrobial substrates which comprise multiple polymers (abstract), Hobbs discloses wherein the polymers include poly(caprolactam) [0120] also known as PA6 or polyethylene terephthalate.
It would have been prima facie obvious to one of ordinary skill in the art at the time to filing to combine the teachings of Paronen, Sippone, and Hobbs  to include the specific polyamide polymer poly(caprolactam) [0120] also known as PA6 or the polymer polyethylene terephthalate as disclosed by Hobbs in the antimicrobial polymeric composition as disclosed by Paronen as a matter of combining prior art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success. One of ordinary skill in the art would be motivated to include poly(caprolactam) [0120] also known as PA6  or polyethylene terephthalate to make a polymeric material that can resist cutting and be nonductible. One who would have practiced this invention would have a reasonable expectation of success because Paronen had already disclosed a antimicrobial composition comprising polymers such as polyolfefins and polyamides  and resin acids, while Hobbs provided guidance with respect to the specific polyamides polymer being poly(caprolactam) [0120] also known as PA6 or the specific  polyester  polymer polyethylene terephthalate.  It would have only required routine experimentation to modify the composition of Paronen to include poly(caprolactam) or polyethylene terephthalate as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing
Response to arguments:
To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 

	Applicant traverses the 103 type rejection arguing that the crucial difference between Paronen and the claimed invention relates to the use of the two polymer compositions.  There is no teaching or suggestion that one skilled in The art could have introduced any water soluble polymers such as polyacrylamide.    Paronen teaches that an active agent tht reduces the spread of pathogen is mixed with a water soluble polymer.  The instant invention does not need to contain an y water soluble polymers.   Paronen teaches resin acids in the form miscible with water soluble polymer, while claim 1 the resin acids are present in their acid forms.  Claim 33 as written excludes  additional components such as water soluble polymers.

	Applicant’s argument has been fully considered, but not found persuasive.  With respect to the instant claim 33 excluding water this is not persuasive as claim 33 recites
In part “A polymer composition comprising … the polymer composition consisting of”.  Independent claim 33 is directed towards a polymer composition and yet as the claim is currently written the polymer composition is both comprising and consisting.   The independent claim contains both the broad  open ended transitional phrase “comprising” and the narrow transitional phrase “consisting of” which excludes any elements not specified in the claim.  In the interest of compact prosecution and giving the claim the broadest reasonable interpretation the claims shall be interpreted as a polymer composition comprising.  Accordingly, as written the claimed polymer composition does not exclude water.  With respect to how the claimed polymer composition is used differently than the polymer composition of the prior art, this has been fully considered, but not found persuasive.  The instant claim is directed towards a polymer composition and not a method of using the polymer composition.  With respect to Applicant’s argument concerning salts and derivatives of acids this has been fully considered, but not found persuasive.  it is Sipponen that discloses antimicrobial polymeric composition containing resin acids wherein the polymeric composition is a thermoplastic ({(0026] and abstract) and wherein the resin acid is coniferous resin acids and/or their derivatives (abstract). It is not limited to a derivative of resin acids as Applicant has argued.  
 	Accordingly the rejection is maintained.  

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617